EXHIBIT 10.1

SEPARATION AGREEMENT

BY AND BETWEEN

FARMERS NATIONAL BANC CORP.

AND

JOHN S. GULAS

This Separation Agreement (“Agreement”) is entered into by Farmers National Banc
Corp., an Ohio corporation (“Corporation”) and John S. Gulas (“Mr. Gulas”),
(collectively, the “Parties”) to describe the terms and conditions of Mr. Gulas’
separation from service with the Corporation.

ARTICLE 1 EFFECTIVE DATE OF AGREEMENT

This Agreement will become effective as defined in Section 7.04[4].

ARTICLE 2 SEPARATION

2.01 Separation and Resignation. Mr. Gulas agrees:

[1] At the close of business on the November 4, 2013 (the “Termination Date”),
Mr. Gulas’ employment relationship terminated involuntarily and without cause,
as defined in the Amended and Restated Employment Agreement of December 30, 2011
(the “Employment Agreement”), with the Corporation and any other entity with
whom the Corporation would be considered a single employer under Sections 414(b)
and (c) of the Internal Revenue Code of 1986, as amended (the “Code”) (all such
entities related through common ownership to the Corporation are called “Group
Members” and the Corporation and all Group Members collectively are called the
“Group”); and

[2] Effective as of the Effective Date, resign from the Board of Directors of
the Corporation and any Group Member; and

[3] That Mr. Gulas’ termination of employment shall constitute a “separation
from service” within the meaning of Section 409A of the Code.

ARTICLE 3 CONSIDERATION

In consideration of the mutual promises and agreements of the Parties hereto and
for other good and valuable consideration, and subject to (a) Mr. Gulas’
execution and non-revocation of this Agreement; (b) any restrictions imposed
under Section 409A of the Code, the Parties agree as follows:

3.01 Separation Pay, Cash Incentive Plan, PTO, Expenses and Supplemental
Retirement Plan.



--------------------------------------------------------------------------------

3.01.1 The Corporation will pay to Mr. Gulas the following amounts:

 

  a) Separation Pay. On the first regular payday following May 5, 2014 (i) a
lump sum payment in the amount of One Hundred Fifty-Two Thousand One Hundred
Eighty-Two Dollars and Eight Cents ($152,182.08) (representing six months of
annual salary), and (ii) the first of sixty (60) equal semi-monthly installments
of Twelve Thousand Six Hundred Eighty-One Dollars and Eighty-Three Cents
($12,681.83) each, the remainder of which shall paid in accordance with the
Corporation’s regular payroll practices.

 

  b) 2012 Cash Incentive Plan and accrued/unused PTO. Within ten (10) days of
the Effective Date, a lump sum payment equal to Sixty-Five Thousand Four Hundred
Six Dollars ($65,406.00), representing all unused PTO as of the Termination Date
($24,583.00) plus the amounts remaining to be paid with respect to Mr. Gulas’
participation in the Corporation’s 2012 Cash Incentive Plan ($40,823.00); and

 

  c) 2013 Cash Incentive Plan. The Corporation and Mr. Gulas agree that
Mr. Gulas was eligible to participate in the 2013 Cash Incentive Plan, and the
Corporation and Mr. Gulas agree to determine any payout under the 2013 Cash
Incentive Plan with respect to the objective metrics established for Mr. Gulas
under the 2013 Cash Incentive Plan (as indicated on Exhibit A attached hereto),
without regard to any subjective adjustment upward or downward, and on the basis
of Mr. Gulas’ pro rata participation, if any, from January 1, 2013 through the
Termination Date. The Corporation’s Compensation Committee pursuant to its
responsibility to oversee the 2013 Cash Incentive Plan has determined that the
objective thresholds were not attained for the calendar year 2013 and therefore
Mr. Gulas is not entitled to any payment under the 2013 Cash Incentive Plan.

All foregoing payments will be less all withholding deductions for applicable
federal, state and local income and employment taxes and any applicable court
authorized support withholdings. The foregoing payments and payment dates are
expressly conditioned on the expiration of the period described in
Section 7.04[4] herein below.

3.01.2. Mr. Gulas is entitled to retirement benefits specifically conditioned
upon and subject to the terms of the Farmers National Bank 401(k) Retirement
Savings Plan (the “401(k) Retirement Plan”).

3.01.3. Mr. Gulas acknowledges that the Corporation has reimbursed him for all
business expenses which he incurred during his employment.

3.02 Long-Term Incentive Plans. Over time, Mr. Gulas has been granted certain
long-term cash and/or equity awards under various plans which are controlled by
provisions relating to separation from employment as contained in the plans and
the award agreements (“Awards”) through which they were granted. The Parties
understand, and Mr. Gulas expressly acknowledges, that all such current and
future equity awards, including specifically those granted in 2011 and 2012
under the Long Term Incentive Plan and in 2013 under the 2012 Equity Incentive
Plan, shall be forfeited upon his separation from service at the Termination
Date in accordance with the terms and conditions of the plans and Awards;
provided, however, that the Parties acknowledge that Mr. Gulas was granted
certain stock options under a 1999 Stock Option

 

-2-



--------------------------------------------------------------------------------

Plan and a July 22, 2008 option grant. In accordance with the terms and
conditions of the 1999 Stock Option Plan and the July 22, 2008 Grant of
Incentive Stock Option Plan, Mr. Gulas has exercised all of the options under
the plans and Five Thousand (5,000) shares of stock were deposited into
Mr. Gulas’ brokerage account, thereby completing all obligations and terminating
all rights with regard to all outstanding stock options.

3.03 Effect of Other Severance Benefits — No Duplicate Payments. Regardless of
any other provision of this Agreement and except as specifically provided in
this Agreement, all amounts paid under this Article 3 will be in lieu of any
amounts, if any, payable to Mr. Gulas from any broad-based severance program in
which Mr. Gulas may have been eligible to participate and, by signing this
Agreement, Mr. Gulas specifically waives any rights to receive amounts, if any,
from any broad-based severance program. Nothing in this Article 3 is intended to
result in the duplication of any payments or benefits provided to Mr. Gulas
prior to the execution of this Agreement or under the terms of any other
agreement, plan or program by and between Mr. Gulas and the Corporation (“Prior
Agreements”) maintained or sponsored by the Corporation on or before the
Effective Date.

Mr. Gulas acknowledges that he heretofore has received all compensation and
benefits as an employee of the Corporation and will receive all scheduled
compensation and benefits through the Termination Date, and, except to the
extent mentioned above, he is entitled to no additional compensation or benefit
as an employee of the Corporation.

ARTICLE 4 POST-TERMINATION OBLIGATIONS

4.01 Confidentiality of Mr. Gulas. Mr. Gulas acknowledges and agrees that
Mr. Gulas will not, directly or indirectly communicate or divulge any
Confidential Information relating to the Corporation to any other person or
business entity. For purposes of this Agreement, “Confidential Information”
shall refer to any proprietary information relating to the conduct of the
business of the Corporation, including the Corporation’s unique business methods
and compilations of information that has caused or continues to cause the
Corporation to enjoy a competitive advantage over companies engaged in the same
or a similar business, including but not limited to the Corporation’s methods of
operations, customer relations, customer lists, contacts, confidential price
policies and confidential price characteristics, lists of employees, vendors and
suppliers, confidential information relating to marketing plans, quotations and
contracts, order processing, procedures, purchasing and pricing methods and
procedures, supplies, personnel information, financial data, future business
plans, and the like.

All records, files, plans, documents and the like relating to the business of
the Corporation, including but not limited to Confidential Information which
Mr. Gulas has prepared, used or come into contact with shall remain the sole
property of the Corporation, shall not be copied without written permission, and
shall be returned immediately to the Corporation upon termination of Mr. Gulas’
employment with the Corporation, or at the Corporation’s request at any time.
Further, Mr. Gulas will not directly or indirectly use or disclose to any other
person or business entity the Corporation’s secret or Confidential Information
without the prior written consent of an officer of the Corporation. Mr. Gulas
further agrees to take all reasonable precautions to protect against the
negligent or inadvertent disclosure of the Corporation’s secret or Confidential
Information to any other person or business entity. Mr. Gulas also recognizes

 

-3-



--------------------------------------------------------------------------------

that all writings, illustrations, drawings and other similar materials that
embody or otherwise contain Confidential Information which Mr. Gulas may produce
or which may have been given to Mr. Gulas in connection with Mr. Gulas’
employment, are the property of the Corporation and it shall be Mr. Gulas’
obligation to deliver the same to the Corporation upon request, and upon
termination of Mr. Gulas’ employment with the Corporation for any reason.

4.02 Intellectual Property Rights. Mr. Gulas acknowledges and agrees that any
procedure, design feature, schematic, invention, improvement, development,
discovery, know how, concept, idea or the like (whether or not patentable,
registrable, under copyright or trademark laws, or otherwise protectable under
similar laws) that Mr. Gulas may have conceived of, suggested, made, invented,
developed or implemented during the course of Mr. Gulas’ employment with the
Corporation (whether individually or jointly with any other person), relating in
any way to the business of the Corporation, and all physical embodiments and
manifestations thereof, and all patent rights, copyrights, trademarks (or
application therefore) and similar protections therein (all of which consists of
“Work Product”), shall be the sole, exclusive and absolute property of the
Corporation. All such Work Product shall be deemed to be works for hire and,
further, Mr. Gulas hereby assigns to the Corporation all rights, title and
interest in, to and under such Work Product, including but not limited to, the
right to obtain such patents, copyright registrations, trademark registrations
or similar protections as the Corporation may desire to obtain. Mr. Gulas will
immediately disclose all Work Product to the Corporation and agrees, at any time
upon the Corporation’s request and without additional compensation, to execute
any documents and to otherwise cooperate with the Corporation respecting the
perfection of its rights, title and interest in, to and under such Work Product,
and in any litigation or other controversy in connection therewith, all
reasonable expenses incident thereto to be borne by the Corporation.

4.03 Confidentiality of the Parties. The Parties agree that the events leading
to this Agreement and the facts, terms, existence and amount of this Agreement
are confidential and shall not be disclosed by either Party except as required
by legal process and then only after notice is first given by the Party seeking
to make disclosure, such that the other Party will have a reasonable opportunity
to oppose disclosure. Both Parties agree that they will exercise their best
efforts to cause their attorneys, representatives and other agents to maintain
the confidentiality and terms and provisions of this Agreement. Notwithstanding
the foregoing, [1] Mr. Gulas may disclose the terms of this Agreement to his
spouse, financial advisors, attorneys or accountants, applicable government
taxing authorities, to the extent necessary to comply with regulatory
requirements of his prospective and/or future employers, and Mr. Gulas may
disclose the terms and conditions of Section 4.05 to prospective employers; [2]
Both Parties and their counsel agree not to disclose to any person, including
any members of the press or any other media or in any non-judicial public or
private forum, any information concerning the terms, facts, existence or amount
of this Agreement; [3] The Corporation may disclose facts concerning this
Agreement to employees with a specific business reason to know, members of the
Board of Directors, insurers, and others to the extent required by local, state
or federal law, including without limitation federal securities laws; and [4]
Both Parties represent and agree that they have not disclosed the facts, terms,
existence or amount of this Agreement to anyone other than their attorneys,
spouse, employees and Board members with a specific business need to know, or
financial advisors.

4.04 Return of Materials. The Corporation acknowledges and agrees that Mr. Gulas
has returned to the Corporation all property of the Corporation or any Group
Member which was in

 

-4-



--------------------------------------------------------------------------------

his possession, including, but not limited to, company cell phone/smart phone,
memoranda, books, papers, computer files, laptops, tablets, credit cards, keys
and access devices Mr. Gulas acknowledges and agrees that the Corporation has
delivered to him all of his personal property which was on the Corporation’s
premises at the time of Mr. Gulas’ termination of employment.

4.05 Non-Competition, Non-Solicitation of Employees and Non-Solicitation of
Customers.

[1] Definition of “the Business”. The Business of the Corporation includes, but
is not limited to, the business of providing financial, banking, insurance,
investment, personal and commercial lending, internet cash management and other
similar services to individuals and companies.

[2] Non-Competition. Following the termination of employment by Gulas or the
Corporation for any reason whatsoever, Mr. Gulas will not, for a period of
twelve (12) consecutive months after the date of termination, directly or
indirectly, as owner, partner, joint venturer, stockholder (excluding the
ownership of publicly-traded securities where such ownership does not exceed 1%
of such securities outstanding), employee, officer, director, agent, principal,
trustee or any other business capacity whatsoever, engage in, become financially
interested in, become employed by, render any consulting or business advice with
respect to, or have any other connection with, any person or business entity
engaged in the same Business as the Corporation in any county where the
Corporation maintains a branch or loan production office at the time of
termination of Mr. Gulas’ employment.

[3] Non-Solicitation Customers. Following the termination of Mr. Gulas’
employment by Mr. Gulas or the Corporation for any reason whatsoever, Mr. Gulas
will not, for a period of twelve (12) consecutive months after the date of
termination, directly or indirectly solicit business from any customers, clients
or business patrons of the Corporation who were customers, clients or business
patrons of the Corporation at the time of termination of Mr. Gulas’ employment.

[4] Non-Solicitation of Employees. Following the termination of Mr. Gulas’
employment by Mr. Gulas or the Corporation for any reason whatsoever, Mr. Gulas
will not, for a period of twenty-four (24) consecutive months after the date of
termination, directly or indirectly employ or attempt to employ or solicit for
employment any other individual who is employed by the Corporation at the time
of termination of Gulas’ employment.

[5] Injunctive Relief. Mr. Gulas recognizes and understands that the Corporation
may not have an adequate remedy at law for the breach or threatened breach by
Mr. Gulas of the confidentiality, intellectual property and post-employment
restrictions set forth in this Agreement and Mr. Gulas agrees that in the event
of any such breach, the Corporation may, in addition to the other remedies which
may be available to it, file a suit to enjoin Mr. Gulas from violation and
breach of this Agreement. In the event the Corporation obtains a permanent
injunction against Mr. Gulas after notice and the opportunity to appear,
Mr. Gulas will be liable to pay all costs, including reasonable attorneys’ fees,

 

-5-



--------------------------------------------------------------------------------

which the Corporation may incur in enforcing, to any extent, the provisions of
this Agreement, whether or not litigation is actually commenced and including
litigation of any appeal taken or defended by the Corporation in any action to
enforce this Agreement and which affirms and/or results in a permanent
injunction. Any proceedings brought to enforce Sections 4.05 [2], [3] or [4]
this Agreement shall be brought in the courts of Mahoning County, Ohio and
Mr. Gulas expressly waives any objection or defense relating to jurisdiction or
forum non-conveniens or similar doctrine or theory. Mr. Gulas acknowledges and
agrees that the remedy at law for any breach of Sections 4.05 [2], [3] or [4] of
this Agreement will be inadequate, and that the Corporation shall be entitled to
injunctive relief without bond. Such injunctive relief shall not be exclusive,
but shall be in addition to any other rights or remedies which the Corporation
may have for any such breach. In addition to the injunctive remedies described
herein, Mr. Gulas acknowledges and agrees that in the event of a final judicial
determination against Mr. Gulas with respect to an actual or threatened breach
by Mr. Gulas of Sections 4.05 [2], [3] or [4] of this Agreement, the Corporation
shall be entitled to withhold any remaining Severance Payments payable under
Section 3.01 of this Agreement.

ARTICLE 5 ASSIGNMENT OF AGREEMENT

5.01 Except as specifically provided in this section, the Corporation may not
assign this Agreement to any person or entity that is not a Group Member.
However, this Agreement may and will be assigned or transferred to, and will be
binding upon and inure to the benefit of, any successor of the Corporation, in
which case this Agreement will be interpreted and applied by substituting that
successor for the “Corporation” under the terms of this Agreement. For these
purposes, “successor” means any person, firm, corporation or business entity
which at any time, whether by merger, purchase or otherwise acquires all or
substantially all of the assets or the business of the Corporation.

5.02 Mr. Gulas may not assign the duties allocated to him under this Agreement
to any other person or entity. However, this Agreement will inure to the benefit
of and be enforceable by Mr. Gulas’ personal or legal representatives, executors
and administrators, successors, heirs, distributees, devisees, and legatees.

ARTICLE 6 DISPUTE RESOLUTION

6.01 Except as set forth in Article 4.05[5] of this Agreement, any controversy
or dispute which arises in connection with the validity, construction,
application, enforcement or breach of this Agreement shall be submitted to final
and binding arbitration pursuant to the commercial arbitration rules of the
American Arbitration Association (the “AAA”). The fees and costs of arbitration
(other than attorney fees and costs) shall be borne equally by the parties. A
neutral arbitrator shall be jointly chosen by the parties from a list of
arbitrators provided by the AAA, and any arbitration under this Article 6 shall
take place at a mutually agreeable location in Cuyahoga County, Ohio. Judgment
upon an award rendered by an arbitrator under this Article 6 may be entered in
any court of competent jurisdiction.

6.02 The Corporation and Mr. Gulas will share equally the arbitrator’s fee and
other costs associated with any arbitration.

 

-6-



--------------------------------------------------------------------------------

ARTICLE 7 RELEASES, WAIVERS AND REVOCATION RIGHTS

7.01 Release by Mr. Gulas. Mr. Gulas does hereby fully and forever surrender,
release, acquit and discharge the Corporation, and its principals, stockholders,
directors, officers, agents, administrators, insurers, subsidiaries, affiliates,
employees, successors, assigns, related entities, and legal representatives,
personally and in their representative capacities, and each of them
(collectively, “Released Parties”), of and from any and all claims for cost of
attorneys’ fees, expenses, compensation, and all losses, demands and damage of
whatsoever nature or kind in law or in equity, whether known or unknown,
including without limitation those claims arising out of, under, or by reason of
Mr. Gulas’ employment with the Corporation or any Group Member, Mr. Gulas’
relationship with the Corporation or any Group Member and/or the termination of
Mr. Gulas’ employment relationship and any and all claims which were or could
have been asserted in any charge, complaint, or related lawsuit. Without
limiting the generality of the foregoing, Mr. Gulas specifically releases and
discharges, but not by way of limitation, any obligation, claim, demand or cause
of action based on, or arising out of, any alleged wrongful termination, breach
of employment contract, breach of implied covenants of good faith and fair
dealing, defamation, fraud, promissory estoppel, intentional or negligent
infliction of emotional distress, discrimination based on age, pain and
suffering, personal injury, punitive damages, and any and all claims arising
from any alleged violation by the Released Parties of any federal, state, or
local statutes, ordinances or common laws, including but not limited to the Ohio
Civil Rights Act, including all provisions of the Ohio Revised Code concerning
discrimination, the Age Discrimination in Employment Act of 1967 (“ADEA”), Title
VII of the Civil Rights Act of 1964, the Americans With Disabilities Act and the
Employee Retirement Income Security Act of 1974. This release of Mr. Gulas’
rights is knowing and voluntary. Notwithstanding the foregoing to the contrary
the Corporation acknowledges that Mr. Gulas does not release herein the
following: i) any rights or claims which may arise after the Effective Date of
this Agreement); ii) any rights he has under this Agreement; iii) any rights he
may have regarding the enforcement of this Agreement; iv) his rights under
COBRA; v) claims that cannot by law be released through this Agreement, vi) any
rights which may exist by virtue of being as a shareholder of the Corporation;
or vii) any rights under the Indemnification Agreement dated May 1, 2011.

7.02 Release by the Corporation. Mr. Gulas represents and warrants that he has
not engaged in any fraudulent or unlawful activity or conduct concerning
Corporation. Mr. Gulas acknowledges that Corporation is relying on the veracity
of Mr. Gulas’ statements as a condition to this Agreement and the following
release. In consideration of the execution of this Agreement and in reliance
upon the foregoing representations, the Corporation does hereby fully and
forever surrender, release, acquit and discharge Mr. Gulas, his agents,
administrators, insurers, assigns, and legal representatives, personally and in
their representative capacities, and each of them (collectively, “Released
Parties”), of and from any and all claims for cost of attorneys’ fees, expenses,
compensation, and all losses, demands and damage of whatsoever nature or kind in
law or in equity, whether known or unknown, including without limitation those
claims arising out of, under, or by reason of Mr. Gulas’ employment with the
Corporation or any Group Member, Mr. Gulas’ relationship with the Corporation or
any Group Member and/or the termination of Mr. Gulas’ employment relationship
and any and all claims which were or could have been asserted in any charge,
complaint, or related lawsuit. Without limiting the generality of the foregoing,
the Corporation specifically releases and discharges, but not by way of

 

-7-



--------------------------------------------------------------------------------

limitation, any obligation, claim, demand or cause of action based on, or
arising out of, any alleged tort, breach of employment contract, breach of
implied covenants of good faith and fair dealing, defamation, fraud, promissory
estoppel, intentional or negligent infliction of emotional distress,
discrimination based on age, pain and suffering, personal injury, punitive
damages, and any and all claims arising from any alleged violation by the
Released Parties of any federal, state, or local statutes, ordinances or common
laws. Notwithstanding the foregoing, nothing in this Agreement constitutes a
release or waiver of claims which may arise after the Effective Date of this
Agreement, claims involving the enforcement of this Agreement, claims that
cannot by law be released through this Agreement, claims that may be assigned to
an insurer of Corporation, or claims based upon a breach of the representations
made by Mr. Gulas in this Section 7.02.

7.03 Waiver of Right to Sue. Except for a suit to enforce the Corporation’s
promises and obligations contained in this Agreement, Mr. Gulas further agrees,
promises and covenants that neither he, nor any person, organization, or any
other entity acting on his behalf will file, charge, claim, sue or cause or
permit to be filed, charged or claimed, any action for damages or other relief
(including injunctive, declaratory, monetary relief or other) against the
Corporation, involving any matter occurring in the past up to the Effective Date
of this Agreement or involving any continuing effects of actions or practices
which arose prior to the Effective Date of this Agreement or the termination of
Mr. Gulas’ employment. Notwithstanding the foregoing, Mr. Gulas does not waive
his right to participate in a lawsuit in the event that an action is brought by
the shareholders of the Corporation against the Corporation.

7.04 Older Workers’ Benefit Protection Act Waiver. Mr. Gulas has certain
individual federal rights, which must be explicitly waived. Specifically,
Mr. Gulas is protected by the ADEA from discrimination in employment because of
his age. By executing this Agreement, Mr. Gulas waives these rights as to any
past or current claims. Notwithstanding anything else in this Agreement,
excluded from this Agreement are ADEA age claims that may arise after the
Effective Date of this Agreement and challenges to the validity of the ADEA
waiver. In connection with the releases in Section 7.02 and waivers in
Section 7.03 of any and all claims or disputes that Mr. Gulas has or may have on
the date hereof, Mr. Gulas makes the following acknowledgements:

7.04.1. By signing this Agreement, Mr. Gulas waives all claims against the
Released Parties for discrimination based on age, including without limitation,
any claim which arises under or by reason of a violation of the ADEA.

7.04.2. In consideration of the releases, waivers and covenants made by
Mr. Gulas under this Agreement, Mr. Gulas will receive the benefits in the
amounts and manner described in Article 3 of this Agreement.

7.04.3. Mr. Gulas represents and acknowledges that he has consulted with an
attorney prior to executing this Agreement and Mr. Gulas has been given a period
of at least twenty-one (21) days within which to consider whether or not to
enter into this Agreement.

7.04.4. Mr. Gulas understands that this Agreement shall be effective on the
eighth day after Mr. Gulas and the Corporation execute the Agreement (“Effective
Date”), provided that the Agreement is not revoked by Mr. Gulas within that
(7) seven day period after he signs the

 

-8-



--------------------------------------------------------------------------------

Agreement. For a period of (7) seven days after he signs the Agreement,
Mr. Gulas has the right to revoke and/or cancel this Agreement by the delivery
of notice in writing of revocation and/or cancellation to the Corporation. In
the event that Mr. Gulas does not revoke and/or cancel this Agreement during
this period, this Agreement shall become effective on the Effective Date. In the
event that Mr. Gulas revokes this Agreement, Mr. Gulas shall not be entitled to
any of the consideration set out in this Agreement.

ARTICLE 8 MISCELLANEOUS

8.01 Notices. Any notices, consents, requests, demands, approvals or other
communications to be given under this Agreement must be given in writing and
must be sent by registered or certified mail, return receipt requested, to
Mr. Gulas at the last address he has filed in writing with the Corporation or,
in the case of the Corporation, to the Chief Executive Officer at the
Corporation’s principal offices.

8.02 Post-Separation Benefits. Mr. Gulas is eligible to participate in certain
retirement benefits under certain post-retirement benefit plans applicable to
him. Actual retirement benefits are governed by plan documents for such plans,
as may be amended from time to time. Mr. Gulas is not eligible to participate in
any Corporation-sponsored retiree medical plan.

8.03 Entire Agreement. Except for the 401(k) Retirement Plan, the 1999 Stock
Option Plan and a July 22, 2008 option grant and the Indemnification Agreement
dated May 1, 2011, this Agreement supersedes any prior agreements or
understandings, oral or written, between the Parties, or between Mr. Gulas and
the Corporation, with respect to the subject matter described in this Agreement
and constitutes the entire agreement of the Parties with respect to any matter
covered in this Agreement.

8.04 Amendment and Modification. This Agreement may not be varied, altered,
modified, canceled, changed or in any way amended except by written agreement of
the Parties. However, by signing this Agreement, Mr. Gulas agrees, without any
further consideration, to consent to any amendment necessary to comply with
Section 409A of the Code.

8.05 Severability. If any provision or portion of this Agreement is determined
to be invalid or unenforceable for any reason, the remaining provisions of this
Agreement will remain in full force and effect.

8.06 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original, but all of which together will
constitute one and the same Agreement. Facsimile signatures will have the same
legal effect as original signatures.

8.07 Tax. Mr. Gulas will be responsible for the payment of all taxes associated
with any payments or benefits provided under this Agreement.

8.08 Cooperation and Non-Disparagement. Mr. Gulas agrees that he shall fully and
completely cooperate with Corporation, the Group and Group’s counsel in
connection with any legal or administrative matter currently pending or
hereafter brought against the Group or any of the Released Parties. Mr. Gulas
agrees that he will not knowingly make statements that are false and defamatory
about the Corporation, and Corporation agrees not to knowingly make

 

-9-



--------------------------------------------------------------------------------

statements that are false and defamatory about Mr. Gulas. In determining whether
a statement is false and defamatory, the common law of Ohio shall apply and all
privileges and defenses to a claim of defamation shall be applicable. Provided
further that, for purposes of this Section, a statement shall be considered to
be made by the Corporation only if it is made by the Officers or Directors of
the Corporation or any executive that reports directly to the Chief Executive
Officer of the Corporation.

8.09 Neutral Reference. Mr. Gulas agrees that he is responsible to direct any
inquiries of a prospective employer concerning his former employment with the
Corporation to: Mark A. Nicastro, Vice President-Director of Human Resources. In
the event such an inquiry is made, the Corporation agrees to respond in writing
and provide only the dates of Mr. Gulas’ employment and the title of the last
position he held there. The Corporation will not be responsible for any
inquiries made to any other person or entity, including any inquiries to any
current or former employee. Moreover, the terms of this Section shall not apply
to any disclosures by the Corporation required by any state or federal law,
rule, or regulation, or pursuant to a subpoena or other Court order.

8.10 Waiver. Failure to insist upon strict compliance with any of the terms,
covenants or conditions described in this Agreement, [1] will not constitute a
waiver of that or any other term, covenant or condition, and [2] will not
constitute a waiver or relinquishment of the Parties’ right to insist
subsequently on strict compliance of the affected (and all other) terms,
covenants or conditions of this Agreement.

8.11 Governing Document. The terms of this Agreement will supersede and control
over any conflicting language in any other agreement, plan, program or practice
of the Corporation except as expressly provided in Section 8.03.

8.12 Applicable Law. To the extent not preempted by federal law, the provisions
of this Agreement will be construed and enforced in accordance with the laws of
the state of Ohio.

8.13 Section 409A of the Code. This Agreement is intended to satisfy the
requirements of Section 409A of the Code and shall be interpreted and
administered consistent with such intent. Notwithstanding the foregoing, nothing
herein shall be construed as an entitlement to or guarantee of any particular
tax treatment for Mr. Gulas.

8.14 Headings. The descriptive headings in this Agreement are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement.

8.15 Approvals. The Corporation represents and warrants to Mr. Gulas that it has
taken all corporate action necessary to authorize this Agreement.

[Remainder Of The Page Intentionally Left Blank]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement, as of the dates
set forth below.

 

Farmers National Banc Corp.

     

By:

  

/s/ Kevin J. Helmick

      Date signed:    3/15/14

Name:

   Kevin J. Helmick         

Title:

   President & CEO         

John S. Gulas

     

        /s/ John S. Gulas

      Date signed:    3/15/14

 

-11-



--------------------------------------------------------------------------------

EXHIBIT A

 

Earnings Per Share (65% weight) as of 12/31/2013

  

Entry:

Target:

Max.:

 

$.54

$.55

$.58

  

Efficiency Ratio (35% weight) as of 12/31/2013

  

Entry:

Target:

Max.:

 

72%

69%

67%

        Payout will be determined by EPS and Efficiency Ratio measures with a
+/- 20% multiplier based on Board assessment of the CEO’s performance.

Texas Ratio* As Circuit Breaker Only 20%

   If Texas Ratio is above 20%, no payout will be made.

 

-12-